Citation Nr: 1521084	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  12-08 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a low back disorder, and if so, entitlement to that benefit.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel
INTRODUCTION

The Veteran served on active duty from June 1971 to October 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the benefit sought on appeal.

In March 2015, the Veteran appeared and testified at a videoconference hearing before the undersigned acting Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed May 2002 decision, the RO declined to reopen the Veteran's claim of entitlement to service connection for a low back disorder.
 
2.  Evidence received since the May 2002 decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for low back disorder.


CONCLUSION OF LAW

Evidence received since the May 2002 decision in relation to the Veteran's claim for entitlement to service connection for low back disorder is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without the need to discuss each piece of newly received evidence in detail, the Board finds that new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for low back disorder. 

In December 1971, the RO originally denied service connection for a low back disorder finding that there was no evidence linking a low back disorder to his military service.  The Veteran has filed numerous requests to reopen this claim.  In May 2002 the RO most recently declined to reopen the Veteran's claim of service connection for a low back disorder.  The Veteran did not appeal this decision and it became final. 

Since the May 2002 decision, the Veteran submitted a statement from his treating physician who linked the Veteran's low back disorder to service.  Accordingly, this evidence is sufficient to reopen the previously-denied claim for service connection for low back disorder.  See 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disorder is reopened.


REMAND

In light of the reopening above, the Board finds that further development is necessary regarding the Veteran's claimed low back disorder.

In November 2012, the Veteran submitted an October 2012 private opinion linking his low back disorder to service.  The private chiropractor indicated that the Veteran's circumstances show spondylolisthesis after trauma instead of a congenital deformity.  

In May 2014 the Veteran was afforded a VA examination during which the examiner provided a detailed opinion with respect to the etiology of the Veteran's lumbar spine disorder.  There was not, however, and adequate discussion as to nature of his low back disorder (congenital disease versus defect). 

It is important to note that congenital and developmental defects are not disabilities within the meaning of applicable regulations providing for payment of VA disability compensation benefits.  38 C.F.R. §§ 3.303, 4.9 (2014).  However, VA's General Counsel has held there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect" for service connection purposes in that congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  A congenital or developmental defect, on the other hand, because of 38 C.F.R. § 3.303(c), is not service connectable in its own right, though service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.  VAOPGCPREC 82-90.

As such, the Board finds that the current etiological opinions of record (private and VA) are both inadequate for purposes of determining the etiology of the Veteran's low back disorder.  The claim must be remanded for a more detailed opinion in this matter.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file/VBMS file to the May 2014 examiner for a supplemental opinion as to the etiology of the Veteran's claimed low back disorder.  If the May 2014 examiner is unavailable, request that an appropriate substitute provide the requested opinions. 

After reviewing the file and noting his reported history of symptoms, the examiner should provide a diagnosis for any low back disorder present.  The examiner is also asked to determine whether the Veteran's low back disorder is a congenital or developmental defect OR a congenital disease.  The examiner should provide the reason for his/her findings.  

For any congenital or developmental defects diagnosed, the examiner should determine whether there is any superimposed low back disorder associated with the congenital disability.  If there is an identified superimposed disability, then the examiner is requested to determine whether it is at least as like as not related to his period of active service. 

For any disability of the low back that is not congenital in nature, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's low back disorder was caused or aggravated by his active duty service. 

The examiner is asked to address the significance, if any, of the Veteran's numerous post-service back injuries, as well as the Veteran's contention that his in-service back injury made him predisposed to these post-service back injuries.

The examiner should provide a rationale for all opinions rendered and should attempt to reconcile any contradictory evidence of record. 

2.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


